DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Species I-1 shown in Figs. 1a-1c and 2a-2b and Claims 1-15 in the response to restriction requirements filed 12/21/21 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.

Status of Claims
Claims 1-15 are examined on merits herein. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claims 1-3 recite in lines 8-9: “a second conductor and a third conductor in contact with the second insulator in the opening”. Examiner suggests modifying the recitation to: “a second conductor and a third conductor in contact with the second insulator at an edge of the opening”, since in order to be in contact “in the opening” - the second and third conductors shall be disposed in the opening, but they are adjacent to the opening, not being disposed in it.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1-3: Claims 1-3 recite in lines 6-7: “a first conductor overlapping with the oxide semiconductor in the opening with the second insulator provided therebetween”. The recitation is unclear, since the oxide semiconductor is not disposed in the opening.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitations of Claims 1-3 were interpreted as: “a first conductor disposed in the opening and overlaps with the oxide semiconductor with the second insulator provided therebetween”.
In re Claim 3: Claim 3 recites in line 2: “an semiconductor”, and in line 3 – “the oxide semiconductor”. The combination of the limitation is unclear, due to a lack of antecedent basis of the second limitation, and since in claims dependent on Claim 3, “the semiconductor” is not used, but “the oxide semiconductor” is used.
Appropriate correction is required to clarify the claim language.
For this Office Action, line 2 of Claim 3 was interpreted as: “an oxide semiconductor
In re Claims 4-6: Claims 4-6 recite: “the first conductor and the second conductor serve as a source electrode and a drain electrode”. The recitations are unclear, since the first conductor in Claims 1-3, on which Claims 4-6 depend, accordingly, is a gate electrode.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above-cited limitations of Claims 4-6 were interpreted as: “the second conductor and the third conductor serve as a source electrode and a drain electrode, respectively”.
In re Claims 10-12: Claims 10-12 recite: “wherein the first region overlaps with the first conductor, wherein the second region overlaps with the second conductor, wherein the first region and the second region have a first thickness, wherein the third region has a second thickness, and wherein the second thickness is smaller than the first thickness”. The recitation is unclear for a reason similar to Claims 4-6: the first conductor is identified in these claims with a source conductor, while per Claims 1-3, on which Claims 10-12 depend, accordingly, the first conductor is a gate conductor.
Appropriate correction is required.
For this Office Action, the above recitation of Claims 10-12 was interpreted as:  “wherein the first region overlaps with the second conductor, wherein the second region overlaps with the third conductor, wherein the first region and the second region have a first thickness, wherein the third region has a second thickness, and wherein the second thickness is smaller than the first thickness”.
In re Claims 13-15: Claims 13-15 recite: “a surface of a third insulator is leveled with a surface of the third conductor”. The recitations is unclear for the same reason that 
Appropriate correction is required to clarify the claims language.
For this Office Action, the above limitations of Claims 13-15 were interpreted as: “a surface of a third insulator is leveled with a surface of the first conductor”.
In re Claims 7-9: Claims 7-9 are rejected under 35 U.S.C. 112(b) due to dependency on Claims 1-3, accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As far as claims are understood, Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asami et al. (US 2016/0218219) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
In re Claim 1, Asami teaches a semiconductor device comprising (Figs. 1-2, paragraph 0120): 
an oxide semiconductor 122; 
a first insulator 175 having an opening over the oxide semiconductor 122; 
a second insulator 123 in contact with the oxide semiconductor 122 at a bottom surface of the opening; 
a first conductor 160 overlapping with the oxide semiconductor 122 in the opening with the second insulator provided therebetween; and 
a second conductor 130 and a third conductor 140 in contact with the second insulator 123 in the opening, wherein 
the first insulator 175, the second insulator 123, and the first conductor 160 each have a chemically-mechanically polished surface (paragraph 0297).
In re Claim 2, Asami teaches a semiconductor device comprising (Figs. 1-2, paragraph 0120): 
an oxide semiconductor 122; 
a first insulator 175 having an opening over the oxide semiconductor 122; 
a second insulator 123 in contact with the oxide semiconductor 122 at a bottom surface of the opening; 
a first conductor 160 overlapping with the oxide semiconductor 122 in the opening with the second insulator provided therebetween; and 
a second conductor 130 and a third conductor 140 in contact with the second insulator 123 in the opening, wherein 
the first insulator 175, the second insulator 123, and the first conductor 160 each have a polished surface (paragraph 0297).
In re Claim 3, Asami teaches a semiconductor device comprising (Figs. 1-2, paragraph 0120): 
an semiconductor 122; 
a first insulator 175 having an opening over the oxide semiconductor 122; 
a second insulator 123 in contact with the oxide semiconductor 122 at a bottom surface of the opening; 
a first conductor 160 overlapping with the oxide semiconductor 122 in the opening with the second insulator provided therebetween; and 
a second conductor 130 and a third conductor 140 in contact with the second insulator 123 in the opening, wherein 
the first insulator 175, the second insulator 123, and the first conductor 160 each have a polished surface (paragraph 0297).
In re Claim 4
In re Claim 5, Asami teaches the semiconductor device according to Claim 2, wherein (Figs. 1-2, paragraph 0120) a portion of the second insulator 123 is embedded in the oxide semiconductor 122, and wherein the first conductor (e.g., “the third conductor”, in accordance with the claim interpretation) 140 and the second conductor 130 serve as a source electrode and a drain electrode of a transistor..
In re Claim 6, Asami teaches the semiconductor device according to Claim 3, wherein (Figs. 1-2, paragraph 0120) a portion of the second insulator 123 is embedded in the oxide semiconductor 122, and wherein the first conductor (e.g., “the third conductor”, in accordance with the claim interpretation) 140 and the second conductor 130 serve as a source electrode and a drain electrode of a transistor..
In re Claim 7, Asami teaches the semiconductor device according to Claim 1, further comprising (Figs. 1-2, paragraph 0120): a third insulator 150 between the first conductor 160 and the oxide semiconductor 122. 
In re Claim 8, Asami teaches the semiconductor device according to Claim 2, further comprising (Figs. 1-2, paragraph 0120): a third insulator 150 between the first conductor 160 and the oxide semiconductor 122.
In re Claim 9, Asami teaches the semiconductor device according to Claim 3, further comprising (Figs. 1-2, paragraph 0120): a third insulator 150 between the first conductor 160 and the oxide semiconductor 122.
In re Claim 10, Asami teaches the semiconductor device according to Claim 1, wherein (Annotated Fig. 2, paragraph 0120) the oxide semiconductor includes a first region FR, a second region SR, and a third region TR between the first region FR and the second region SR, wherein the first region FR overlaps with the first conductor (e.g., 
Annotated Fig. 2

    PNG
    media_image1.png
    499
    568
    media_image1.png
    Greyscale

In re Claim 11, Asami teaches the semiconductor device according to Claim 2, wherein (Annotated Fig. 2, paragraph 0120) the oxide semiconductor includes a first region FR, a second region SR, and a third region TR between the first region FR and the second region SR, wherein the first region FR overlaps with the first conductor (e.g., with the third conductor, in accordance with the claim interpretation) 140, wherein the second region SR overlaps with the second conductor 130, wherein the first region FR and the second region have a first thickness SR, wherein the third region TR has a second thickness, and  wherein the second thickness is smaller than the first thickness.
In re Claim 12, Asami teaches the semiconductor device according to Claim 3, wherein (Annotated Fig. 2, paragraph 0120) the oxide semiconductor includes a first region FR, a second region SR, and a third region TR between the first region FR and 
In re Claim 13, Asami teaches the semiconductor device according to Claim 1, wherein (Figs. 1-2, paragraph 0120) a surface of a third insulator 150 is leveled with a surface of the third conductor (e.g., “of the first conductor”) 160, in accordance with the claim interpretation).
In re Claim 14, Asami teaches the semiconductor device according to Claim 2, wherein (Figs. 1-2, paragraph 0120) a surface of a third insulator 150 is leveled with a surface of the third conductor (e.g., “of the first conductor”) 160, in accordance with the claim interpretation). 
In re Claim 15, Asami teaches the semiconductor device according to Claim 3, wherein (Figs. 1-2, paragraph 0120) a surface of a third insulator 150 is leveled with a surface of the third conductor (e.g., “of the first conductor”) 160, in accordance with the claim interpretation). 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/20/22